 


109 HR 2323 IH: Southern Sea Otter Recovery and Research Act
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2323 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Mr. Farr (for himself, Mrs. Capps, Ms. Woolsey, Mr. Lantos, Ms. Eshoo, Mr. Berman, Mr. Case, Mr. Hinchey, Mr. McDermott, Mr. George Miller of California, Mr. Owens, Ms. Roybal-Allard, Ms. Linda T. Sánchez of California, Mr. Sherman, Mrs. Tauscher, Mr. Van Hollen, Mr. Grijalva, Mr. Foley, Mr. Abercrombie, Mr. Blumenauer, Mr. Shays, and Mr. Issa) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To establish a program of research and other activities to provide for the recovery of the southern sea otter. 
 
 
1.Short titleThis Act may be cited as the Southern Sea Otter Recovery and Research Act. 
2.FindingsThe Congress finds the following: 
(1)Sea otters were hunted to near extinction in the 18th and 19th centuries along the west coast of the United States. Today a small population of southern sea otters exists along the California coastline. 
(2)Southern sea otters are listed as a threatened species under the Endangered Species Act of 1973, and are recognized as depleted under the Marine Mammal Protection Act of 1972. 
(3)Southern sea otters have educational, economic, ecological, and scientific importance to the people of California and the Nation. 
(4)Recent studies have— 
(A)determined that an elevated level of mortality, particularly in adult southern sea otters, is limiting recovery of the population; and 
(B)determined that the major threats to the southern sea otter are largely due to degraded marine ecosystems, including infectious diseases, sequestration of contaminants, food resource limitations, and coastal oil spills. 
(5)Enactment of provisions to implement the United States Fish and Wildlife Service document entitled Final Revised Recovery Plan for the southern sea otter (Enhydra lutris nereis) could lead to delisting of the southern sea otter under the Endangered Species Act of 1973. 
(6)The public would benefit from having well managed and viable fisheries, healthy marine ecosystems, and a recovered sea otter population. 
(7)Research underlies every aspect of recovering southern sea otter populations, educating citizens and stakeholders, and restoring coastal ecosystems. 
3.Southern sea otter recovery program 
(a)In generalThe Secretary of the Interior, acting through the United States Fish and Wildlife Service (in this Act referred to as the Secretary), shall carry out a recovery program for southern sea otter populations along the coast of California. The recovery program shall include the following: 
(1)Monitoring and analysis of southern sea otter population demographics and life history parameters, including a biannual population count. 
(2)Protection of southern sea otter populations. 
(3)Reduction or elimination of potential factors limiting southern sea otter populations that are related to human activities. 
(4)Assessment of southern sea otter health in accordance with the Southern Sea Otter Health Assessment Plan developed under subsection (c). 
(5)Education and outreach to the public about southern sea otters and how human activities affect their survival.  
(b)Annual reportThe Secretary shall report on the status of southern sea otter populations as part of annual reports to the Congress under the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.) or other reporting requirements. 
(c)Health assessment planThe Secretary shall— 
(1)in consultation with the Southern Sea Otter Recovery Implementation Team established under section 6, develop a Southern Sea Otter Health Assessment Plan; 
(2)collect and analyze tissue samples from southern sea otters; 
(3)after such analysis, submit the tissue samples to the Secretary of Commerce for inclusion in the National Marine Mammal Tissue Bank provided for under section 407 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421f) to allow for managed access to the tissues by other researchers; and 
(4)review progress on the implementation of the Southern Sea Otter Health Assessment Plan developed under paragraph (1) and report the status of the plan as part of the report under subsection (b). 
(d)Contents of planThe Southern Sea Otter Health Assessment Plan developed under subsection (a)(1) shall include— 
(1)mechanisms to systematically assess and evaluate, among other matters, the immunology, virology, toxicology, bacteriology, parasitology, endocrinology, and nutritional status of southern sea otters; and 
(2)identification of centers of expertise and resources to implement the plan. 
(e)Promotion of ecosystem sustainabilityIn implementing this section, the Secretary shall seek to recover sea otters while promoting ecosystem sustainability by addressing— 
(1)key threats to marine ecosystem health, and ways to mitigate those threats; and  
(2)mechanisms to revise the plan developed under subsection (c) to adapt in a timely manner to new information on the health of marine ecosystems. 
4.Southern sea otter research program 
(a)Grant authorityThe Secretary shall award competitive grants to support research regarding southern sea otters. 
(b)Research subjectsResearch funded with grants under this section shall be in accordance with the research goals established by the Sea Otter Recovery Implementation Team under section 5, and shall include the following topics: 
(1)Southern sea otter demographics and natural history. 
(2)The effects and sources of contaminants on southern sea otters and sequestration of contaminants. 
(3)Infectious diseases and parasites affecting southern sea otters. 
(4)Limitations on the availability of food resources for southern sea otters and the impacts of food limitation on southern sea otter carrying capacity. 
(c)Recommendation of grants by Recovery Implementation Team requiredThe Secretary— 
(1)shall submit each grant proposal submitted under this section to the Southern Sea Otter Recovery Implementation Team established under section 5; and 
(2)may not make a grant under this section unless the grant proposal has been recommended by such Team. 
5.Southern Sea Otter Recovery Implementation Team 
(a)EstablishmentThe Secretary of the Interior shall establish the Southern Sea Otter Recovery Implementation Team (in this section referred to as the Team). The Federal Advisory Committee Act (5 App. U.S.C.) shall not apply to the Team. 
(b)FunctionsThe Team shall— 
(1)make recommendations to the Secretary regarding overall implementation of the southern sea otter recovery program and research goals; 
(2)make recommendations to the Secretary regarding prioritization of recovery actions, funding needs, and implementation schedules; 
(3)facilitate coordination, cooperation, and communication amongst persons interested in southern sea otter recovery; 
(4)facilitate implementation of actions identified in the recovery plan for the southern sea otter; 
(5)monitor progress of recovery actions for the southern sea otter; 
(6)recommend changes to the recovery plan as new information is obtained or unexpected conservation issues arise; 
(7)review the recommendations of the Scientific Advisory Subcommittee established by section 6; and 
(8)make recommendations to the Secretary regarding funding of scientific research under section 4. 
(c)Membership 
(1)In generalThe Team shall have balanced representation and shall consist of no more than 13 members. The Secretary shall appoint members of the Team from among— 
(A)individuals who are representatives of Federal, State, or local agencies with expertise in sea otter management; 
(B)individuals who are representatives of local marine user groups, which may include commercial and recreational fishing organizations; 
(C)individuals who are representatives of marine conservation and other public interest organizations; 
(D)individuals who are representatives of organizations involved in southern sea otter rescue, rehabilitation, and release; and 
(E)individuals who are representatives of scientific and educational organizations. 
(2)ChairThe Team shall elect a member of the Team as chair of the Team for a term of 3 years. A member of the Team may not serve more than 2 terms as chair. 
(d)Staffing and assistanceThe Secretary may make available to the Team any staff, information, administrative services, or assistance the Secretary determines is reasonably required to enable the Team to carry out its function. 
(e)Administration 
(1)Internal administrative regulationsThe Team shall adopt rules, procedures, and other internal administrative regulations as may be necessary to carry out its functions. 
(2)Subsidiary bodiesThe Team may establish such subsidiary bodies as it considers necessary to carry out its functions. 
(3)Conflicts of interestTeam members shall address conflicts of interest and other ethical problems in accordance with the following guidelines: 
(A)Members must disqualify themselves from advising on a matter that has direct and predictable effect on their personal financial matters, those of a client, or those of a company by which they are employed, apart from matters that are inherent in their employment or outside affiliation.  
(B)Members who participated in the development of a proposal may not participate in the review and recommendation of grants under section 4(c) with respect to the proposal by the Team. 
(C)Members must not solicit business for themselves or their firms or seek an economic advantage based on their position on the Team. 
(D)Members must hold any nonpublic information obtained as a result of their services on the Team in confidence and ensure that it is used exclusively for official purposes. Members should not use or permit the use of such information for their own private gain or the gain of another person. 
(E)Members must not use the resources available to the Team for purposes of assisting a political campaign, or for any political campaign business. 
(f)Public participation and procedural mattersThe following apply with respect to the conduct of business meetings of the Team: 
(1)With the exception of executive sessions, each meeting shall be open to the public, and interested persons shall be allowed to present oral or written statements on items on the agenda.  
(2)Regular business meetings of the Team shall occur at least once each year. Other meetings of the Team may be held at the call of the chair.  
(3)Timely notice of each meeting, including the time, place, and agenda of the meeting, shall be published locally and may be published in the Federal Register. 
(4)Minutes of each meeting shall be kept, and shall contain a summary of attendees and matters discussed. 
(g)Responsibilities of the SecretaryThe Secretary shall oversee and coordinate all Team activities, and shall be responsible for the following: 
(1)Establishing and disbanding the Team. 
(2)Defining team functions (including revising the terms of reference for the Team) and establishing schedules for the Team for completing its products. 
(3)Approving, adopting, and amending recovery plans. 
(4)Transmitting Team recommendations to other agencies and organizations, as appropriate. 
(5)Providing staff, information, and administrative services necessary for the Team to carry out its function. 
6.Scientific Advisory Subcommittee of the Sea Otter Recovery Implementation Team 
(a)EstablishmentThe Southern Sea Otter Recovery Implementation Team established under section 5 shall establish the Scientific Advisory Subcommittee (in this section referred to as the Advisory Committee). The Federal Advisory Committee Act (5 App. U.S.C.) shall not apply to the Advisory Subcommittee. 
(b)FunctionsThe Advisory Subcommittee shall— 
(1)evaluate the scientific merit and quality of southern sea otter research proposals submitted for funding in response to a request by the Secretary for proposals, based on the research goals established by the Southern Sea Otter Implementation Team under section 5(b)(1); and 
(2)make recommendations to the Southern Sea Otter Recovery Implementation Team regarding funding of such proposals. 
(c)MembershipThe Advisory Subcommittee shall have balanced representation, and shall consist of no more than 11 members appointed by the Southern Sea Otter Recovery Implementation Team from among individuals with a doctorate or equivalent education degree or with proven expertise in sea otter science or sea otter health. The Southern Sea Otter Recovery Implementation Team shall, in consultation with the Secretary and the Marine Mammal Commission, appoint members of the Advisory Committee from among qualified individuals who represent the views of— 
(1)Federal, State, or local agencies with expertise in sea otter management; 
(2)local marine user groups, which may include commercial and recreational fishing organizations; 
(3)marine conservation and other public interest organizations; 
(4)organizations involved in southern sea otter rescue, rehabilitation, and release; and 
(5)scientific and educational organizations. 
(d)Terms 
(1)In generalExcept as provided in paragraph (2), the term of a member of the Advisory Subcommittee shall be 3 years. 
(2)Initial AppointmentsOf the members first appointed as members of the Advisory Subcommittee— 
(A)3 shall be appointed to an initial term of 1 year; and 
(B)3 shall be appointed to an initial term of 2 years. 
(e)Conflicts of interestA member of the Advisory Subcommittee who participated in the development of a proposal may not participate in the review and recommendation of grants under section 4(c) with respect to the proposal by the Advisory Subcommittee. 
7.Authorization of Appropriations 
(a)In generalThere is authorized to be appropriated to the Secretary of the Interior to carry out this Act $5,000,000 for each of fiscal years 2007 through 2012, of which $2,000,000 each fiscal year shall be for grants under section 4 and the remainder for carrying out the recovery activities listed in section 3. 
(b)Administrative expensesOf amounts available each fiscal year to carry out section 5, the Secretary may expend not more than 6 percent or $80,000, whichever is greater, to pay the administrative expenses necessary to carry out section 5. 
 
